                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


                                                            CASE NO: 3:20-BK-03304-JAF

IN RE:
GRANTLAND KINGMAN,
       Debtor.
______________________


              OBJECTION TO JOINT PETITION TO MODIFY AUTOMATIC STAY

       The Debtor, GRANTLAND KINGMAN, by and through his undersigned attorney of

record files this Objection to the Joint Petition to Modify Automatic Stay filed jointly herein by

creditor, GEICO Marine Insurance Company, and co-debtor, DIANE JARVIS, and states that he

objects to the relief requested. The Petitioner’s have not alleged facts sufficient to establish a

prima facie case for lifting the automatic stay under Section 362(d) of the Bankruptcy Code.

See: In re Elmira Litho, Inc. 174 B.R. 892 (Bankr. S.D.N.Y, 1994)

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

TED    SHINKLE,      ESQ.     Attorney    for   Creditor,   GEICO     Marine,    via   email    at

tshinkle@whitebird.com, and ERIC J. FRIDAY, ESQ., Attorney for the Co-defendant, Diane

Jarvis, via email at friday@ericfriday.com, via electronic service as set out above, this 12th day

of January, 2021.


                                                     _/s/ Todd W. Henry_____________________
                                                     TODD W. HENRY, ESQUIRE
                                                     Florida Bar No: 0077003
                                                     HENRY & HENRY LAW OFFICES
                                                     1555 Kingsley Avenue Ste 405
                                                     Orange Park, FL 32073
                                                     Telephone: (904) 264-6776
                                                     Email: todd.henry@toddhenrylaw.com
